DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed 1/21/22 are acknowledged. Claims 89, 92, 95, 98, 101, and 104 have been amended. Claims 1-88 have been canceled. Claims 89-118 are pending as they read on the elected species IL-12sc protein as set forth in SEQ ID NO: 14, IL-15 sushi protein as set forth in SEQ ID NO: 24, IFN-a protein as set forth in SEQ ID NO: 19, GM-CSF as set forth in SEQ ID NO: 27, the 5’ UTR nucleotide sequence of SEQ ID NO: 6, a RNA comprising a modified nucleotide in place of each uridine wherein the modified nucleoside is pseudouridine (), N1-methyl-pseudouridine (m1), 5-methyl-uridine (m5U), or a combination thereof, and a single species of RNA comprising a modified nucleoside in place of each uridine, wherein the modified nucleoside is N1-methyl-psuedouridine (m1).
Withdrawn Objections and Rejections
The objection to the specification for minor informalities is withdrawn in light of Applicant’s amendment thereto. See paragraph 5, page 2 of the previous Office action.
The rejection of claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, is withdrawn in light of Applicant’s amendment thereto. See paragraph 7, page 3 of the previous Office action. 
Maintained Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
Claims 89-111 and 117-118 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8, 21-23, 25, 26, 29, 31, 35-39, 47-51, 60, 68-73, 75, 80, 82, 84, 86, 90, and 92-96 of copending Application No. 17/380,249 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass a composition comprising an RNA encoding an IL-12sc protein, an RNA encoding an IL-15 sushi protein, an RNA encoding an IFNα, and an RNA encoding a GM-CSF protein. Both sets of claims recite the same sequences for each of the RNAs. Both sets of claims also recite the same modifications for the RNA, specifically that the RNA comprises a modified nucleoside in place of each uridine, and wherein the modified nucleoside is selected from pseudouridine, N-1methyl-pseudouridine, and 5methyl-uridine. The difference between the instant claims and the ’249 claims is that the ‘249 claims are directed to a method. However, the composition recited in the instant claims is required to practice the method of the ‘249 claims. Regarding the kit of claims 117-118, the only component of the kit is the composition comprising the RNAs, thus, the ‘249 claims teach the kit. Thus, the instant claims and the ‘249 claims are not patentably distinct. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s Arguments 
Applicant argues that the instant application has an earlier filing date, and should be allowed to issue since all rejections have been overcome.
Response to Arguments
Applicant’s arguments have been considered but they are not persuasive. The double patenting rejection is not the only rejection that remains in the instant application. Therefore, the rejection is maintained and will be reconsidered once all rejections have been overcome. 
Claims 89-111 and 117-118 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 68-72, 74, 79, 81, 83, 85, 89, and 94 of copending Application No. 17/380,251 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to treating a solid tumor in a subject in need thereof comprising administering an RNA encoding an IL-12sc protein, an RNA encoding an IL-15 sushi protein, an RNA encoding an IFNα, and an RNA encoding a GM-CSF protein. Both sets of claims recite the same sequences for each of the RNAs. Both sets of claims also recite the same modifications for the RNA, specifically that the RNA comprises a modified nucleoside in place of each uridine, and wherein the modified nucleoside is selected from pseudouridine, N-1methyl-pseudouridine, and 5methyl-uridine.  Both sets of claims recite a composition comprising the RNAs. The difference between the instant claims and the ’251 claims is that the ‘251 claims are directed to a method. However, the composition recited in the instant claims is required to practice the method of the ‘251 claims. Regarding the kit of claims 117-118, the only component of the kit is the composition comprising the RNAs, thus, the ‘251 claims teach the kit. Thus, the instant claims and the ‘251 claims are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s Arguments 
Applicant argues that the instant application has an earlier filing date, and should be allowed to issue since all rejections have been overcome.
Response to Arguments
Applicant’s arguments have been considered but they are not persuasive. The double patenting rejection is not the only rejection that remains in the instant application. Therefore, the rejection is maintained and will be reconsidered once all rejections have been overcome. 
New Rejections Necessitated by Applicant’s Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 88-103, 106-110, 112-118 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 89 recites wherein each RNA comprises a modified nucleoside in place of each uridine. The term “modified nucleoside” is a relative term that renders the claim indefinite. The customary meaning of the term modify is to make partial or minor changes to (something), typically so as to improve it or to make it less extreme. Given the broadest reasonable interpretation, the RNA can encompass any number of modified nucleosides in place of each uridine. However, the claim does not specify the specific modification, such that one of skill in the art would be apprised of the metes and bounds of the claims. Clarification and/or correction is required. 
It is suggested that Applicant amend the claim to recite the specific modified nucleoside that replaces each uridine (See e.g., claim 104).
Claim Status
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/Examiner, Art Unit 1646   


/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646